Citation Nr: 0017774	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-00 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury with blurred vision.

2.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease.

3.  Entitlement to service connection for a left leg disorder 
involving meralgia paresthetica with numbness.

4.  Entitlement to service connection for degenerative joint 
disease of joints other than the neck and low back.

5.  Entitlement to service connection for chronic headaches 
with dizziness.

6.  Entitlement to service connection for bronchitis with 
shortness of breath.

7.  Entitlement to service connection for a left ear disorder 
manifested by hearing loss and popping.

8.  Entitlement to an initial rating in excess of 0 percent 
for hemorrhoids.

9.  Entitlement to an initial rating in excess of 0 percent 
for a sleep disorder manifested by a restless leg syndrome.

10.  Entitlement to an initial rating in excess of 0 percent 
for bilateral pes planus.

11.  Entitlement to an initial rating in excess of 0 percent 
for postoperative residuals of removal of a nodule from the 
axilla of the right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1997, including service in Southwest Asia from October 1990 
to April 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
September 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, granting service 
connection for hemorrhoids, a sleep disorder manifested by a 
restless leg syndrome, bilateral pes planus, and 
postoperative residuals of removal of a nodule from the 
axilla of the right arm, for which initial ratings of 0 
percent were assigned.  Also, service connection was denied, 
in pertinent part, for residuals of a left eye injury with 
blurred vision, a bilateral hernia with gastroesophageal 
reflux disease (GERD), a left leg disorder involving meralgia 
paresthetica with numbness, degenerative joint disease of all 
joints, chronic headaches with dizziness, bronchitis with 
shortness of breath, and a left ear disorder manifested by 
hearing loss and popping; each such claim was found to be not 
well grounded.

In the notice of disagreement of September 1998 regarding the 
RO's action in September 1997, the veteran referenced pending 
claims he had filed for entitlement to service connection for 
a cervical spine disorder and residuals of hepatitis and for 
entitlement to a total disability evaluation for compensation 
due to individual unemployability (TDIU).  By rating action 
in October 1998, entitlement to service connection for 
traumatic arthritis of the cervical spine was established and 
entitlement to service connection for residuals of hepatitis 
and to a TDIU was denied.  In his VA Form 9, Appeal to the 
Board of Veterans' Appeals, filed in January 1999, the 
veteran raised additional issues involving skin growths of 
the groin, legs, buttocks, waist, and ears, as well as 
eczema, sleep apnea, and an allergic reaction to mumps and 
trichophyton antigens, which were later addressed by the RO 
in a rating decision of June 1999.  In the substantive appeal 
of January 1999, the veteran also expressed disagreement with 
the RO's prior denial of service connection for hepatitis, 
and the record reflects that the veteran was issued a 
statement of the case as to that matter in June 1999.  
Consideration by the Board of any of the foregoing matters is 
not in order, as none has been properly developed or 
certified for review at this time.  Such matters are referred 
to the RO for any action deemed appropriate.

The issues of service connection for headaches dizziness and 
the veteran's entitlement to initial ratings for hemorrhoids, 
a sleep disorder involving a restless leg syndrome, bilateral 
pes planus, and postoperative residuals of removal of a 
nodule from the axilla of the right arm, are addressed in the 
REMAND portion of this document.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a hiatal hernia with GERD is supported by cognizable 
evidence demonstrating that such claim is plausible or 
capable of substantiation.

2.  The veteran's claims of entitlement to service connection 
for residuals of a left eye injury with blurred vision, 
degenerative joint disease of joints other than the neck and 
low back, a left ear disorder manifested by hearing loss and 
popping, bronchitis with shortness of breath, and a left leg 
disorder involving meralgia paresthetica with numbness, are 
not supported by cognizable evidence demonstrating that such 
claims are plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a hiatal hernia with GERD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claims of entitlement to service connection 
for residuals of a left eye injury with blurred vision, 
degenerative joint disease of joints other than the neck and 
low back, a left ear disorder manifested by hearing loss and 
popping, bronchitis with shortness of breath, and a left leg 
disorder involving meralgia paresthetica with numbness, are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Certain chronic 
diseases, such as arthritis or any organic disease of the 
nervous system, may be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The threshold question to be answered as to this portion of 
the appeal is, however, whether the veteran has presented 
evidence of well-grounded claims; that is, claims which are 
plausible and meritorious on their own or capable of 
substantiation.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

A.  Residuals of a Left Eye Injury with Blurred Vision

The veteran avers that he sustained an injury to the left eye 
while on active duty in 1991, when in Southwest Asia, his 
eyes were adversely affected by smoke from oil fires and, at 
one point, gasoline was accidentally splashed into his left 
eye.  Water, it is noted, was reportedly used to irrigate the 
eye at that time.  There is also a reported history of glass 
in the left eye, as set forth on a VA examination in May 
1997, but in-service notations as to that incident are not 
shown, thus leading the undersigned to conclude that a 
transcription error may have occurred in noting "glass" as 
opposed to "gas" in the eye.

Complaints of blurred vision and diminished visual acuity are 
initially shown in February 1995 and throughout much of the 
remainder of the veteran's period of active duty ending in 
March 1997.  It was noted during the course of a 
Comprehensive Clinical Evaluation Program (CCEP) examination 
in April 1995 that a prior eye examination had shown a simple 
astigmatism for which eyeglasses had been prescribed.  
Following service, the veteran was afforded a VA 
opthalmological evaluation in May 1997, findings from which 
yielded diagnoses of refractive error and a mildly increased 
cup-to-disk ratio, with mild peripapillary atrophy.  It was 
thought by the examiner that the latter abnormality could be 
physiological versus glaucomatous and additional testing of 
the visual field for purposes of establishing a baseline was 
recommended.

As for the well groundedness of the claim for service 
connection for residuals of a left eye injury, it is noted 
that refractive error of the eye, inclusive of astigmatism, 
is not a disease or injury within applicable legislation 
providing VA compensation benefits.  38 C.F.R. § 3.303(c) 
(1999).  Another eye manifestation noted on examination was a 
mildly increased cup-to-disk ratio.  However, the examiner 
felt that this finding could be physiologic [normal] as 
opposed to a manifestation of glaucoma.  He noted that as the 
veteran's intraocular pressure was low and there was of 
history of glaucoma in the veteran's family, he recommended 
only follow-up in one year.  As such, in terms of the Epps' 
criteria, there is lacking in this instance a showing of 
current disability of the left eye for which service 
connection may be granted.  If medical evidence becomes 
available of the presence of glaucoma or any other chronic 
eye disability for which service connection may be granted, 
the veteran is advised to submit such documentation to the VA 
and request that his claim be reopened.  Therefore, the claim 
advanced for service connection for residuals of a left eye 
injury with blurred vision is not well grounded.

B.  Hiatal Hernia with GERD

Service medical records identify a complaint of burning in 
the chest in September 1981, for which no diagnosis was 
offered.  Such was followed by an episode of viral 
gastroenteritis in May 1982.  Gastrointestinal complaints 
were set forth by the veteran on a CCEP evaluation in August 
1994, when the assessment was of multiple subjective symptoms 
with an essentially normal examination.  Complaints of 
intermittent hematochezia during 1995 led to the conduct in 
May 1995 of an upper gastrointestinal series and esophogram, 
the results of which indicated the presence of a small hiatal 
hernia with GERD.  Treatment is shown to have been 
administered for those entities at that time.  Further 
assessments of GERD are noted later in 1995 and in January 
1997.  A "barium swallow" by VA in May 1997, performed as 
part of a general medical examination, was found to show no 
evidence of a hiatal hernia with gastroesophageal reflux; the 
report of that testing is not on file.  

Here, the in-service existence of a hiatal hernia and GERD is 
undeniable and chronic complaints of gastrointestinal 
dysfunction are shown prior to and following the May 1995 
studies.  Without a showing that such entities resolved with 
treatment or that the post-service "barium swallow," as 
part of a general medical evaluation, was as complete as 
those studies undertaken in service, the Board is constrained 
to find that there is a showing of current disability 
involving a hiatal hernia and GERD, that there is evidence of 
the in-service incurrence of such entities by virtue of the 
veteran's statements and the medical data compiled in 
service, and that there likewise is medical evidence of a 
nexus of the hiatal hernia and GERD to service.  See Epps, 
Savage, both supra.  Well groundedness is therefore conceded.

C. Degenerative Joint Disease of Joints Other Than the Neck 
and Low Back

The record reflects that service connection has been 
established for a herniated nucleus pulposus of the lumbar 
spine and for traumatic arthritis of the cervical spine.  As 
such, the Board construes the issue now presented for 
appellate review to be that of entitlement to service 
connection for degenerative joint disease of joints other 
than the neck and low back.

Service medical records reveal various joint-related 
complaints involving the knees, hips, shoulders/upper 
extremities, and spine.  X-rays in September 1996 showed some 
cortical thickening in the left femoral neck and an ununited 
ossification center on the right side of the lesser 
trochanter.  No entry of a diagnosis of degenerative joint 
disease or, any synonym thereof, such as osteoarthritis or 
degenerative arthritis, see Greyzck v. West, 12 Vet. App. 288 
(1999), is, however, shown in service.   

A general medical examination by VA in May 1997 yielded the 
following pertinent diagnoses:

1.  Patellofemoral syndrome of both knees.

2.  There is no documented arthritis of all 
joints, but he does have a history of multiple 
arthralgias.

Findings from X-rays and a magnetic resonance imaging (MRI) 
studies, beginning in January 1998 and thereafter, revealed 
abnormalities of the neck and low back, without any showing 
of degenerative joint disease of any other joint.

Notwithstanding the grants of service connection for disc 
disease and traumatic arthritis of a portion of the veteran's 
spine, there is no medical diagnosis of current disability of 
degenerative joint disease of any joint other than the neck 
and low back.  Moreover, X-rays or other diagnostic testing 
likewise have not culminated in entry of a diagnosis of 
arthritic involvement of any joint other than the neck and 
low back.  In the absence of a showing of current disability 
involving degenerative joint disease of joints other than the 
neck and low back, the veteran's claim is not well grounded.  
See Epps, supra.  

D.  Left Ear Disability Manifested by Hearing Loss and 
Popping 

It is alleged by the veteran that he was exposed to excessive 
noise while in military service, and, in addition, he notes 
that, while on active duty, he experienced popping of the 
left ear when swallowing in association with a loss of 
hearing.  At a VA examination in May 1997, he reported that 
the popping sound he heard was not a ringing or a whistling; 
in other words, he noted that while he had occasional 
tinnitus, "not often," which was something he didn't really 
notice, the popping sound was irrespective of any other ear 
noise.  It is observed that he has not filed a claim for 
service connection for tinnitus.

Service medical records identify complaints of left ear 
popping, beginning in January 1982, and on two subsequent 
occasions during 1982.  Further complaints are not shown 
until 1992, and during the interim, no diminution in auditory 
acuity is indicated.  The veteran in February 1992 complained 
of left ear popping and muffled sounds; the assessment was of 
chronic serous otitis media.  In 1994, the possibility of 
Eustachian tube dysfunction was raised in association with 
diminished hearing.  Complaints of left ear popping and 
hearing loss in July 1994 yielded an assessment of an inner 
ear infection.  A complaint of tinnitus was voiced in August 
1994, and an audiogram in December 1994 identified hearing 
loss of the left ear meeting the requirements of 38 C.F.R. 
§ 3.385 (1999).  

In February 1995, the presence of left serous otitis was 
diagnosed.  An audiogram in April 1995 disclosed hearing loss 
of the left ear pursuant to § 3.385, while one performed 
during the following month did not.  During a CCEP evaluation 
conducted while the veteran was hospitalized in May 1995, an 
attending physician attributed the veteran's ear popping to 
tinnitus.  After service, audiometric testing by VA in May 
1997 showed that pure tone thresholds and speech recognition 
scores of the left ear were within normal limits.  

In this instance, there is no showing of a current disability 
of a left ear disability manifested by hearing loss and 
popping.  Current findings are not indicative of hearing loss 
and no medical professional during post-service years has 
linked the veteran's complaints of left ear popping to any 
existing left ear disability.  As such, the initial Epps' 
requirement of a showing of a diagnosis of current disability 
of the left ear manifested by hearing loss and popping is not 
satisfied and the claim is therefore not well grounded under 
38 U.S.C.A. § 5107(a).

E.  Bronchitis with Shortness of Breath

Service medical records disclose the presence of wheezing on 
clinical examination in January 1982; no diagnosis was then 
offered.  An assessment of possible bronchitis was rendered 
in November 1993.  Spirometric studies in August 1994 were 
found to be within normal limits, despite the veteran's 
complaints of shortness of breath.  On the occasions of 
medical examinations undertaken in 1995, the veteran voiced 
complaints of shortness of breath and assessments of 
intermittent dyspnea were entered.  Pulmonary function 
testing in May 1995 was noted to be normal, although the 
report of spirometry showed the existence of a moderate 
reversible flow obstruction.  

Post-service, a VA general medical examination in May 1997 
showed the veteran's chest X-ray to be normal, and his lungs 
were clear to percussion and auscultation.  The diagnosis 
recorded was as follows:

The bronchitis is history of, associated with 
shortness of breath.

A chest X-ray in November 1997 was interpreted to be negative 
by a reviewing radiologist.

Lacking in this instance is a diagnosis of current disability 
involving bronchitis with shortness of breath, and it is 
noted that the entry of a diagnosis in May 1997 of a history 
of bronchitis is insufficient to satisfy the initial Epps' 
criterion.  To that end, the veteran's claim is not well 
grounded.

F.  A Left Leg Disorder involving Meralgia Paresthetica with 
Numbness

No left leg disorder was noted on an enlistment medical 
examination in March 1977.  Outpatient treatment was received 
in May 1988 for a complaint of painful muscles of the left 
leg; the assessment was of a left hamstring.  Further 
complaints of left thigh numbness and tingling were made 
known in May 1993, and on several occasions during 1994, 
leading to entry of an assessment of meralgia paresthetica in 
September 1994.  Further evaluations conducted in the first 
half of 1995 likewise yielded diagnoses of meralgia 
paresthetica of the left lower extremity.  Other complaints 
of left thigh pain and numbness are shown in November 1995 
and July 1996, and again at the time of a retirement medical 
evaluation in October 1996.

Following the veteran's separation from service, a VA general 
medical examination in May 1997 included an electromyogram 
(EMG) and nerve conduction studies of the left lower 
extremity, both of which were found to be within normal 
limits.  The pertinent diagnosis was as follows:

Numbness of the left leg is not found.  EMG and 
nerve conduction studies of the left leg are 
normal.

On a VA examination of the veteran in January 1998, the 
veteran complained of severe low back pain that tended to 
radiate primarily down his leg and was associated with 
numbness of the lateral aspect of the left thigh.  The 
impression recorded was of a herniated nucleus pulposus at 
L4-5 with deviation to the left causing left L-5 
radiculopathy-type symptoms.  Other complaints of spinal and 
left leg pain were set forth at the time of a VA examination 
in October 1999, when diagnoses were of mild scoliosis of the 
dorsal spine, degenerative arthritis of the cervical and 
lumbosacral spine, minor disc herniation at the L4-5 level, 
and an osteophyte at the C-7 vertebral area.

As concerns the claim for left leg disability involving 
meralgia paresthetica with numbness, the Board notes that, 
despite multiple complaints of left leg pain and numbness in 
service and entry of a diagnosis of meralgia paresthetica, 
beginning in 1994, there is absent from the record a showing 
of a medical diagnosis of current disablement of the left leg 
by meralgia paresthetica and associated numbness independent 
of the veteran's service-connected low back disorder.  It is 
noted that the EMG and nerve conduction velocity testing in 
May 1997 were negative for evidence of left leg disability 
and that VA examinations in 1998 and 1998 associated the 
veteran's complaints of left leg tingling and numbness to 
ongoing disability of the low back, for which service 
connection has already been established.  In sum, then, the 
Epps' criterion requiring a medical diagnosis of a current 
disability has not been met and, accordingly, the claim must 
be denied as not well grounded.


ORDER

The veteran's claim of entitlement to service connection for 
a hiatal hernia with GERD is well grounded, and to that 
extent, alone, that portion of the appeal is granted.

As the veteran's claims of entitlement to service connection 
for residuals of a left eye injury with blurred vision, 
degenerative joint disease of joints other than the neck and 
low back, a left ear disorder manifested by hearing loss and 
popping, bronchitis with shortness of breath, and a left leg 
disorder involving meralgia paresthetica with numbness, are 
not well grounded, such claims are denied.


REMAND

The veteran has filed a claim for service connection for 
headaches and dizziness.  He has been diagnosed by a VA 
examiner as having simple benign cephalgia as a residual of a 
reported head injury.  Additional information should be 
elicited from the veteran in order to locate medical records 
prepared in military service concerning the reported head 
injury.  As service medical records are in the possession of 
the Federal Government, it is incumbent on the VA to make 
every effort to obtain these records.  If evidence of the 
reported injury in service is located an additional VA 
examination should be ordered.

Because the claim of entitlement to service connection for a 
hiatal hernia with GERD is well grounded, VA has a duty to 
assist the veteran in developing all facts pertinent to such 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Further medical input as to that claim is 
deemed necessary prior to an adjudication of the merits of 
its merits.  

As well, the general medical evaluation performed in May 
1997, in part, for evaluation of each of the service-
connected disabilities at issue is found to have been less 
than adequate for the rating of each such disorder.  For 
instance, data are lacking in terms of the veteran's 
hemorrhoid disorder as to the presence or absence of large or 
thrombotic hemorrhoids, their reducibility, and whether they 
are associated with excessive redundant tissue, bleeding and 
secondary anemia, fissures, and/or frequent recurrences.  
More complete data are also needed for the proper rating of 
the veteran's sleep disorder, bilateral pes planus, and 
postoperative residuals of removal of a nodule from the right 
axilla.  

Also, the veteran by virtue of his notice of disagreement 
filed in September 1998 as to the ratings assigned by the RO 
in September 1997 for hemorrhoids, a sleep disorder 
manifested by a restless leg syndrome, bilateral pes planus, 
and postoperative residuals of removal of a nodule form the 
axilla of the right arm, has raised issues of initial ratings 
for the disorders in question.  As such, there are presented 
"original claims" as contemplated by Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), as opposed to 
claims for "increased ratings."  It is apparent that the RO 
has not developed this matter in light of Fenderson, thus 
presenting the question of whether consideration of the 
merits of the claims presented pursuant to Fenderson would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As there exist other 
reasons for further evidentiary development of this matter, 
additional procedural development to permit the RO's initial 
consideration under Fenderson is deemed to be in order.

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised, however, that 
failure to report, without good cause, for an examination 
scheduled in connection with an original claim for 
compensation will require that his claims be rated on the 
basis of the evidence of record.  38 C.F.R. § 3.655 (1999).

Accordingly, as further assistance to the veteran is needed, 
this portion of the veteran's appeal is REMANDED to the RO 
for completion of the following actions:

1.  The veteran should be asked to 
identify the date of the alleged truck 
accident which caused his headaches and 
dizziness; the medical facility from 
which he sought treatment following the 
accident; and the unit to which he was 
assigned at the time.  In addition, the 
veteran should be asked to identify all 
sources of post-service examination and 
treatment for a hiatal hernia with GERD 
and for service-connected hemorrhoids, a 
sleep disorder manifested by a restless 
leg syndrome, bilateral pes planus, and 
postoperative residuals of removal of a 
nodule from the axilla of the right arm, 
both VA and private, and provide a list 
of names and addresses of such medical 
personnel and the approximate dates of 
examination or treatment.  The RO should 
then contact these medical care providers 
and request that it be furnished legible 
copies of all records that have not 
already been obtained.  Once received, 
such records must be associated with the 
veteran's claims folder.

2.  As to the reported head injury 
alleged to have caused the current 
headaches and dizziness, the RO should 
make another request for additional 
service medical records, to include a 
request to any service facility from whom 
the veteran sought treatment.  Records 
should then be requested from the named 
facilities.  If evidence is obtained of 
the accident in service, all indicated 
development should be accomplished, and 
the veteran should be afforded a special 
neurological examination.  All indicated 
tests and studies should be accomplished.  
The examiner should indicate whether it 
is at least as likely as not (the 
probability is equal to or greater than 
50%) that the veteran has a chronic 
disability manifested by headaches and 
dizziness as a result of any confirmed 
head injury in service.  If so, the 
examiner should note whether a diagnosis 
of multi-infarct dementia is a residual 
of the head injury.

3.  Following completion of the above-
noted actions, the veteran should be 
afforded VA medical examinations by 
physicians in the specialties of 
gastroenterology, orthopedics, neurology, 
and surgery for the purposes of 
permitting the Board to more fully 
evaluate the veteran's well-grounded 
claim for service connection for a hiatal 
hernia with GERD, and his claims for 
initial ratings for hemorrhoids, a sleep 
disorder manifested by a restless leg 
syndrome, bilateral pes planus, and 
postoperative residuals of removal of a 
nodule from the right axilla.  The claims 
folder must be made available to each 
examiner for review prior to any 
examination.  Such examinations are to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  As to 
the opinions sought below from individual 
examiners, incorporation of the 
underlined standard in any such opinion 
is requested.

(a)  The examining 
gastroenterologist is asked to 
furnish a professional opinion, with 
full supporting rationale, as to 
whether it is at least as likely as 
not that the veteran has a hiatal 
hernia with or without GERD that had 
its onset during his period of 
military service.

(b)  The examining orthopedist must 
provide findings as to whether the 
veteran's bilateral pes planus is 
relieved by a built-up shoe; whether 
the weight-bearing line is over or 
medial to the great toe, with inward 
bowing of the tendo achillis, and 
pain on manipulation and use of the 
feet; whether there is objective 
evidence of marked deformity 
[pronation, abduction, etc.], pain 
on manipulation and use accentuated, 
an indication of swelling on use, 
and characteristic callosities; and 
whether there is marked pronation, 
extreme tenderness of the plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, 
which are not improved by orthopedic 
shoes or appliances.  Also, it must 
be determined whether any existing 
hallux valgus is part and parcel or 
secondary to the veteran's service-
connected pes planus.

The examiner should be asked to 
express an opinion on whether there 
is objective evidence of pain of 
either foot attributable to 
bilateral pes planus and, if 
present, whether such pain could 
significantly limit functional 
ability during flare-ups or when 
affected part is used repeatedly 
over a period of time.  This 
determination should, if feasible, 
be portrayed in terms of the degree 
of additional range of motion loss 
due to pain on use or during flare-
ups.  As well, the presence of 
weakened movement, excess 
fatigability, or incoordination of 
either foot attributable to the 
service-connected pes planus should 
be fully noted, and, if feasible, 
any such determination should also 
be expressed in terms of the degree 
of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

(c)  The neurological examiner is 
asked to describe the nature and 
extent of the veteran's service-
connected sleep disorder involving a 
restless leg syndrome, including 
whether such disorder aversely 
affects the veteran's sleep, and 
whether there is any persistent 
daytime hypersomnolence as a result.

(d)  The examining surgeon should 
describe in detail the veteran's 
hemorrhoids and, specifically, 
whether there are present internal 
and/or external hemorrhoids.  The 
presence or absence of large or 
thrombotic hemorrhoids, whether they 
are reducible, whether there is 
excessive redundant tissue, and 
whether there are frequent 
recurrences must be fully detailed.  
As well, the absence or presence of 
large, postoperative, and recurrent 
hemorrhoids must be noted and 
whether they are not well supported 
under ordinary conditions and not 
readily reducible must be set forth.  
Lastly, the examiner should note 
whether the hemorrhoids are 
considered to be inoperable. 

Regarding the postoperative 
residuals of the removal of a nodule 
from the right axilla, the surgeon 
should describe the affected area in 
detail, including its size and the 
existence of scarring and any 
associated poor nourishment, 
ulceration, and tenderness and pain 
on objective demonstration.  Any 
resultant limitation of function 
should be fully described, as well 
as exfoliation, exudation, itching, 
disfigurement, crusting, nervous or 
systemic manifestations, or 
exceptional repugnance.  

4.  After completion of the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for headaches and 
dizziness and the well-grounded claim of 
entitlement to service connection for a 
hiatal hernia with GERD, based on the all 
the evidence of record and all governing 
legal authority.  In addition, the 
veteran's claims for initial ratings in 
excess of 0 percent for hemorrhoids, a 
sleep disorder manifested by a restless 
leg syndrome, bilateral pes planus, and 
postoperative residuals of removal of a 
nodule from the right axilla, must be 
readjudicated on the basis of all 
evidence on file and all governing legal 
authority, including Fenderson, supra.  
If any benefit sought on appeal continues 
to be denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the 
matters the Board has remanded to the RO while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
medical data and to ensure the veteran's receipt of due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims presented as a result of this 
action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


